These cases being here to be reviewed de novo upon the evidence, my understanding of the evidence compels me to dissent from the majority opinion. There is in these cases ample room for so holding upon the evidence and thus not curtail the taxing power of the county and state.
There are two logical grounds for so holding.
First, the competing capital complained of by the complaining national banks was not employed in the same locality, that is Yakima county, in substantial amount when compared with the capitalization of the national banks, nor in the same sort of transactions as those in which national banks engage in that locality. See First Nat. Bank v. Hartford, 273 U.S. 548,71 L.Ed. 767, and Minnesota v. First National Bank, 273 U.S. 561,71 L.Ed. 774.
In both of those cases, it was variantly stated that the "moneyed capital" must be used in competition with the complaining national banks in the same "vicinity" or "locality," and, as I read them, it is not to be understood as comprising the whole state, unless such use of "moneyed capital" results in competition with the local business of the complaining bank as in the Minnesota tax case, where state-wide competition injuriously affected national banks in Ramsey county *Page 378 
(where St. Paul is situated). In the Wisconsin case, there were similar controlling facts.
And, second, our tax laws are not in themselves repugnant to U.S. Rev. Stat. § 5219, and it is only the practice or operation given to the tax laws in any given county or locality which renders them repugnant to the Federal statute. There is no such practice or operation existing in Yakima county, as I understand the evidence here.
My opinion therefore is that in these cases the rule followed by the Federal supreme court in Georgetown National Bank v.McFarland, 273 U.S. 568, 71 L.Ed. 779, is applicable.
The gist of that decision was that the complaining bank had failed to prove that the favored capital complained of was, in fact, substantially competitive under the statutes and practice in Kentucky, which I think is exactly the situation under the evidence here.
I therefore dissent. *Page 379